 

Case 7:20-cr-01151 Document 43 Filed on 02/09/21 in TXSD Page 1 of 3 |25

United States District Court
Southern District of Texas
FILED

UNITED STATES DISTRICT COURT FEB US 2021

SOUTHERN DISTRICT OF TEXAS

McALLEN DIVISION Nathan Ochsner, Clerk

UNITED STATES OF AMERICA

Vv. Criminal No. M-20-1151-S2

DAGOBERTO GONZALEZ, JR.
JESUS HUERTA

OM Mt tw

SEALED SECOND SUPERSEDING INDICTMENT
THE GRAND JURY CHARGES:
Count One
; On or about March 25, 2020, in the Southern District of Texas and within the jurisdiction
of the Court, defendant,
| DAGOBERTO GONZALEZ, JR.

knowingly having been convicted of a crime punishable by imprisonment for a term exceeding
one year, namely, for Possession of Marihuana, in the 138" District Court, Willacy County, Texas,
on October 15, 1984, in cause number 1686, did knowingly and unlawfully possess in and affecting
interstate and foreign commerce ammunition, that is, approximately eleven (11) rounds of .22
caliber ammunition and approximately four (4) rounds of 9mm caliber ammunition.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Count Two

On or about June 29, 2020, in the Southern District of Texas and within the jurisdiction of

the Court, defendant,

DAGOBERTO GONZALEZ, JR.
 

 

 

 

Case 7:20-cr-01151 Document 43 Filed on 02/09/21 in TXSD Page 2 of 3

knowingly having been convicted of a crime punishable by imprisonment for a term exceeding
one year, namely, for Possession of Marihuana, in the 138" District Court, Willacy County, Texas,
on October 15, 1984, in cause number 1686, did knowingly and unlawfully possess in and affecting
interstate and foreign commerce a firearm and ammunition, namely a Colt, Model Delta Elite,
10mm caliber pistol and a loaded magazine containing eight (8) rounds of 10mm caliber |
ammunition.

In violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Count Three

On or about October 17, 2019, in the Southern District of Texas and within the jurisdiction.

of the Court, defendants,
DAGOBERTO GONZALEZ, JR.
and
JESUS HUERTA

did knowingly and intentionally conspire and agree together and with other persons known and
unknown to the Grand Jurors, to possess with intent to distribute a controlled substance. The
controlled substance involved was 5 kilograms or. more of a mixture or substance containing a
- detectable amount of cocaine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1), and 841(b)(1)(A).

NOTICE OF FORFEITURE
18 U.S.C. §922(g)(1)

Pursuant to Title 18, United States Code, Section 924(d)(1) and Title 28, United States

Code, Section 2461(c), the United States gives notice to defendant,

DAGOBERTO GONZALEZ, JR.

that upon conviction of a violation of Title 18, United States Code, Section 922(g)(1), all
 

 

Case 7:20-cr-01151 Document 43 Filed on 02/09/21 in TXSD Page 3 of 3

firearms involved in said violation are subject to forfeiture, including but not limited to the

following:

Eleven (11) rounds of .22 caliber ammunition;
Four (4) rounds of 9mm caliber ammunition;
Colt, Model Delta Elite, 10mm caliber pistol S/N — DS38185; and

One pistol magazine containing eight (8) rounds of 10mm caliber ammunition.

A TRUE BILL

 

 

*>
FOREPERSON

RYAN K. PATRICK
UNITED STATES ATTORNEY

MLE

ASSISTANT UNITED STATES ATTORNEY

 
